ORDER DISMISSING APPEALThis is a pro se appeal from a purported district court order dismissing a postconviction petition for a writ of habeas corpus. Eighth Judicial District Court, Clark County; Ronald J. Israel, Judge.This court's review of this appeal reveals a jurisdictional defect. Specifically, no decision had been made on the petition when appellant filed his appeal on June 10, 2019. Rather, the district court set a status check for 90 days. Thus, the notice of appeal is premature. See NRS 177.015(3). Accordingly, this courtORDERS this appeal DISMISSED.